              Case 4:19-cv-04975-PJH Document 177 Filed 07/16/20 Page 1 of 10




     ETHAN P. DAVIS
 1
     Acting Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   ALEXANDER K. HAAS, SBN 220932
     Branch Director
 4
     ERIC J. SOSKIN
 5   Senior Trial Counsel
     KERI L. BERMAN
 6   KUNTAL V. CHOLERA
 7   JOSHUA M. KOLSKY, DC Bar No. 993430
     Trial Attorneys
 8   United States Department of Justice
     Civil Division, Federal Programs Branch
 9    P.O. Box 883
10    Washington, D.C. 20044
      Telephone: (202) 305-7664
11    Facsimile: (202) 616-8470
      Email: joshua.kolsky@usdoj.gov
12
13   Attorneys for Defendants

14                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16    STATE OF CALIFORNIA, et al.,
                                                     Case No. 19-cv-4975 (PJH)
17                        Plaintiffs,
18
              v.                                     SUPPLEMENTAL MEMORANDUM IN
19                                                   SUPPORT OF MOTION TO DISMISS
      U.S. DEPARTMENT OF HOMELAND
20    SECURITY, et al.,                              THE COMPLAINT

21                        Defendants.                Courtroom 3
                                                     Hon. Phyllis Hamilton
22                                                   Trial date: Not set
23
24
25
26
27
28


     Cal. v. DHS, Case No. 19-cv-4975-PJH
     Suppl. Memorandum in Supp. of Mot. to Dismiss
              Case 4:19-cv-04975-PJH Document 177 Filed 07/16/20 Page 2 of 10




 1           Pursuant to the Court’s Order Requesting Supplemental Briefing, ECF No. 176,
 2   Defendants respectfully submit this Supplemental Memorandum in Support of Defendants’
 3   Motion to Dismiss the Complaint (“Mot.”), ECF No. 160. In that Order, the Court requested
 4   supplemental briefing regarding three questions relating to Defendants’ motion to dismiss.
 5   I.      Whether and to what extent the Ninth Circuit motions panel opinion’s conclusion that
 6           defendants are likely to succeed on the merits, binds this court’s determination
             whether plaintiffs state a claim under Federal Rule of Civil Procedure 12(b)(6), given
 7           that Rule 12(b)(6) only requires that a plausible claim be stated, and does not require
             proof, at the pleading stage, that the claim be meritorious.
 8
             It is true that the standards differ between a motion for a stay pending appeal and a motion
 9
     to dismiss. But if anything, the standard is higher to obtain a stay. Thus, if a defendant shows a
10
     “strong showing of likelihood of success,” as Defendants have here, then the plaintiffs cannot have
11
     stated a claim for relief that is plausible on its face, particularly where the determinative issues are
12
     purely legal, as here.
13
             A recent decision from the Fourth Circuit illustrates this principle in operation. See
14
     generally IRAP v. Trump, 961 F.3d 635 (4th Cir. 2020). As relevant here, the plaintiffs in that case
15
     had alleged that Presidential Proclamation 9645, the revised “travel ban,” was unconstitutional.
16
     After a lengthy procedural history in multiple circuits, including this one, the Supreme Court
17
     “concluded that the plaintiffs had not shown that they were likely to succeed on the merits of their
18
     Establishment Clause claim because ‘the Government ha[d] set forth a sufficient national security
19
     justification’ for the Proclamation ‘to survive rational basis review,’” and therefore reversed the
20
     preliminary injunction affirmed by the Ninth Circuit. IRAP, 961 F.3d at 645 (quoting Trump v.
21
     Hawaii, 138 S. Ct. 2392, 2423 (2018)).
22
             Upon remand to the district court, the government moved to dismiss, citing the Supreme
23
     Court’s decision. The district court rejected that argument, differentiating the “highly deferential
24
     Rule 12(b)(6) standard” from the Supreme Court’s “determin[ation] only that, on the limited
25
     record before it, the plaintiffs in that case were not likely to succeed on the merits.” Id. at 646. On
26
     interlocutory appeal, the plaintiffs adopted that argument and urged “the different standards
27
     applicable to preliminary-injunction and motion-to-dismiss rulings.” Id. at 647. They cited
28

                                                        1
     Cal. v. DHS, Case No. 19-cv-4975-PJH
     Suppl. Memorandum in Supp. of Mot. to Dismiss
              Case 4:19-cv-04975-PJH Document 177 Filed 07/16/20 Page 3 of 10




 1   “limited evidence” and the lack of discovery. Id. at 648.
 2           The Fourth Circuit rejected those arguments. Id. at 640 (“[W]e conclude that the district
 3   court misunderstood the import of the Supreme Court’s decision in Hawaii and the legal principles
 4   it applied. Informed by Hawaii, we reverse and remand with instructions to dismiss the plaintiffs’
 5   complaints.”). First, “while it is true that the Court’s holding in Hawaii was that the plaintiffs there
 6   had failed to show ‘that they [were] likely to succeed on the merits of their claims,’ the reason for
 7   that holding was the Court’s predicate unconditional conclusion that the Proclamation ‘survive[s]
 8   rational basis review.’” Id. at 653. And second, the plaintiffs’ argument that “[w]ith a different
 9   record after the benefit of discovery,” it was “at least plausible that they w[ould] be able to
10   overcome the government’s evidence and establish their entitlement to relief,” did not adequately
11   “account for they extremely deferential nature of the rational basis review.” IRAP, 961 F.3d at 653.
12           The same analysis should follow here. While the Ninth Circuit’s holding was that
13   Defendants had made a “strong showing of likelihood of success on the merits,” on Counts 1 and
14   4, City & Cty. of S.F. v. United States Citizenship & Immigration Servs., 944 F.3d 773, 807 (9th

15   Cir. 2019), the reasons for that holding were (1) that the word “opinion” is classic “language of

16   discretion,” under which immigration “officials are given broad leeway”; (2) that “public charge”

17   is neither a “term of art” nor “self-defining,” and is thus ambiguous under Chevron as “capable of

18   a range of meanings”; (3) that Congress set out five factors for consideration but expressly did not

19   limit officials to those factors, which gave officials “considerable discretion”; (4) that Congress

20   granted DHS the power to adopt regulations, by which “Congress intended that DHS would resolve

21   any ambiguities in the INA”; (5) that DHS had “consider[ed] whether, in the long term, the overall

22   benefits of its policy change will outweigh the costs of retaining the current policy”; and (6) that

23   DHS had “adequately explained the reasons for the Final Rule.” Id. at 791-92, 804, 805. None of

24   those six reasons will change at a later stage of these proceedings. None of them depends on the

25   development of a factual record or on the fruits of discovery, if any. And just as in IRAP, the Court

26   here will apply a deferential review to Counts 1 and 4. See San Francisco, 944 F.3d at 799 (“[W]e

27   must defer to [the Rule’s interpretation] ‘even if the agency’s reading differs from what the court

28

                                                        2
     Cal. v. DHS, Case No. 19-cv-4975-PJH
     Suppl. Memorandum in Supp. of Mot. to Dismiss
              Case 4:19-cv-04975-PJH Document 177 Filed 07/16/20 Page 4 of 10




 1   believes is the best statutory interpretation.”) 1; Club One Casino, Inc. v. Bernhardt, 959 F.3d 1142,
 2   1146 (9th Cir. 2020) (“We have described the arbitrary and capricious standard as deferential and
 3   narrow, establishing a ‘high threshold’ for setting aside agency action.”) (quoting River Runners
 4   for Wilderness v. Martin, 593 F.3d 1064, 1067, 1070 (9th Cir. 2010) (per curiam)).
 5           Moreover, nothing about the Rule 12(b)(6) standard prevents the Court from applying the
 6   San Francisco decision to resolve the legal questions implicated by Defendants’ motion to dismiss.
 7   On the contrary, a “Rule 12(b)(6) motion to dismiss can be entertained in administrative law cases
 8   if the complaint ‘presents no factual allegations, but rather only arguments about the legal
 9   conclusion[s] to be drawn about the agency action[.]’” R.J. Reynolds Tobacco Co. v. U.S. Dep’t of
10   Agric., 130 F. Supp. 3d 356, 369 (D.D.C. 2015). “In such a case, ‘the sufficiency of the complaint
11   is the question on the merits, and there is no real distinction . . . between the question presented on
12   a 12(b)(6) motion and a motion for summary judgment.’” Id.; see also Rempfer v. Sharfstein, 583
13   F.3d 860, 865 (D.C. Cir. 2009) (in an APA case, “the district judge sits as an appellate tribunal”
14   and “[t]he entire case on review is a question of law”). Here, there is no dispute about the relevant

15   facts. With regard to count one, the dispute is whether the Rule’s interpretation of the INA is

16   reasonable, see Mot. at 9-15. That is a pure question of law. See Izaguirre-Ramos v. INS, No. 93-

17   70222, 1994 U.S. App. LEXIS 31322, at *5 (9th Cir. Nov. 7, 1994) (“Issues of statutory

18   interpretation are questions of law[.]”). With regard to count four, the dispute centers on whether

19   DHS adequately explained its policy change and whether DHS adequately considered potential

20   harms from the Rule, all of which should be decided by evaluating the legal sufficiency of DHS’s

21   explanation in the Rule itself. Mot. at 17-19. Indeed, Plaintiffs did not argue in their opposition

22   that the Court should decline to apply the San Francisco opinion because of any differences

23   between the standards for a motion to dismiss and a motion to stay pending appeal. Instead, where

24   they addressed the San Francisco decision (which they did only minimally), they argued that the

25   decision was incorrectly decided. See, e.g., Pl’s Opp’n to Mot. to Dismiss, ECF No. 161, at 10

26
     1
      No appellate court has yet concluded that this case can be resolved at Chevron step one. See Cook
27   Cnty., Ill. v. Wolf, -- F.3d --, No. 19-3169, 2020 WL 3072046, at *11 (7th Cir. June 10, 2020)
28   (“[T]his case cannot be resolved at Chevron step one.”); San Francisco, 944 F.3d at 798-99.

                                                       3
     Cal. v. DHS, Case No. 19-cv-4975-PJH
     Suppl. Memorandum in Supp. of Mot. to Dismiss
              Case 4:19-cv-04975-PJH Document 177 Filed 07/16/20 Page 5 of 10




 1   (“The Stay Order failed to address the core interpretative question . . . .”); id. (“the panel
 2   erroneously concluded that it is reasonable for the Rule to allow consideration of supplemental,
 3   non-cash benefits . . .”).
 4           At bottom, while different standards are applied in the motion to stay and motion to dismiss
 5   postures, where an appellate court rules that the defendant is likely to succeed for purely legal
 6   reasons that could not be altered by further factual development, district courts should dismiss
 7   those claims. As the Ninth Circuit has recognized, there is no reason to distinguish between the
 8   preliminary injunction and motion to dismiss standards where the result is unlikely to change. See,
 9   e.g., Cook v. Brewer, 637 F.3d 1002, 1007 (9th Cir. 2011) (affirming dismissal of 8th Amendment
10   claim based on factual predicate that had been rejected in the preliminary injunction context)
11   (citing Brewer v. Landrigan, 562 U.S. 996 (2010)). That is the case here.
12   II.     Whether either or both of the two key findings on the first and fourth causes of
13           action, i.e., that the final rule’s definition of public charge was reasonable under
             Chevron step two, and that DHS’s rulemaking was not arbitrary or capricious,
14           amount to law of the circuit or law of the case that binds this court. Or, whether
             either of these findings is not binding on the court because they contain mixed
15           questions of law and fact. If the latter, what is the appropriate deference due the
16           motions panel opinion on the two key findings?
                     The Ninth Circuit’s Rulings in San Francisco Bind This Court
17
             The Ninth Circuit’s rulings in San Francisco regarding the first and fourth causes of action
18
     constitute law-of-the-circuit and law-of-the-case that bind the Court. Unlike a non-binding
19
     memorandum disposition, the Ninth Circuit has “unequivocally stated that a published decision
20
     constitutes binding authority and must be followed unless and until it is overruled by a body
21
     competent to do so.” In re Zermeno-Gomez, 868 F.3d 1048, 1053 (9th Cir. 2017). Accordingly,
22
     there ordinarily would be no question that the rulings in San Francisco control the outcome of
23
     Defendants’ motion to dismiss, because that motion implicates precisely the same questions of law
24
     that were decided in San Francisco. The only question, then, is whether the San Francisco
25
     decision is non-binding because it was issued by a motions panel.
26
             The decision in East Bay Sanctuary Covenant v. Trump, 950 F.3d 1242 (9th Cir. 2020)
27
     addresses only whether a Ninth Circuit merits panel may reconsider a decision by a Ninth Circuit
28

                                                      4
     Cal. v. DHS, Case No. 19-cv-4975-PJH
     Suppl. Memorandum in Supp. of Mot. to Dismiss
              Case 4:19-cv-04975-PJH Document 177 Filed 07/16/20 Page 6 of 10




 1   motions panel. Id. at 1262 (“merits panels of this court frequently depart from published decisions
 2   issued by motions panels in the same case”); id. at 1263 (discussing “[r]econsideration of a motions
 3   panel’s decision by a merits panel”). The East Bay court ruled that the motions panel decision in
 4   that case was “persuasive, but not binding” on the merits panel. Id. at 1265. Importantly, however,
 5   the East Bay decision did not suggest that a district court would not be bound by a published
 6   opinion of a motions panel. On the contrary, the East Bay court’s reasoning indicates that a district
 7   court would be bound.
 8           Specifically, the East Bay decision focused primarily on the law-of-the-case doctrine. See,
 9   e.g., 950 F.3d at 1261 (discussing “exceptions to the law-of-the-case doctrine”); id. at 1262 (“Our
10   review of district court orders denying or granting preliminary-injunction requests also does not
11   typically become law of the case[.]”); id. (“Merits panels also tend not to extend the [law-of-the-
12   case] doctrine to a prior motions panel’s decision in the same case.”); id. (“we do not apply the
13   law of the case doctrine as strictly in that instance as we do when a second merits panel is asked
14   to reconsider a decision reached by the first merits panel on an earlier appeal”). As the East Bay

15   court noted, the law-of-the-case doctrine is discretionary, id. at 1261, and its ruling that it was not

16   bound by the motions panel’s decision is an application of that discretion. Id. (“We do sometimes

17   exercise our discretion to reconsider issues within the same case.”).

18           Law-of-the-case works differently for district courts, however.          Where an issue is

19   determined by an appellate court, application of the doctrine is not discretionary for district courts.

20   See Papenthien v. Papenthien, 16 F. Supp. 2d 1235, 1238 (S.D. Cal. 1998) (“Under the ‘law-of-

21   the-case’ doctrine, ‘when matters are decided by an appellate court, its rulings, unless reversed by

22   it or a superior court, bind the lower court.’”) (quoting Insurance Group Comm. v. Denver & Rio

23   Grande W. R.R., 329 U.S. 607, 612 (1947)); 18 Moore’s Federal Practice - Civil § 134.21 (2020)

24   (“Lower courts are required to follow the mandate of a higher court after remand on appeal, but

25   when the law of the case doctrine is applied by a court to its own prior decisions, or to the decisions

26   of a coordinate or equal court that has made a prior determination in the case, the doctrine is

27   properly characterized as discretionary in nature.”). This means that, although a Ninth Circuit

28   merits panel may, in some situations, exercise its discretion to deviate from a motions panel’s

                                                       5
     Cal. v. DHS, Case No. 19-cv-4975-PJH
     Suppl. Memorandum in Supp. of Mot. to Dismiss
              Case 4:19-cv-04975-PJH Document 177 Filed 07/16/20 Page 7 of 10




 1   rulings, this Court lacks the discretion to do so.
 2           In addition to the law-of-the-case doctrine, the East Bay court also briefly addressed the
 3   law-of-the-circuit doctrine, and its reasoning there was derivative of its conclusion regarding law-
 4   of-the-case. East Bay, 950 F.3d at 1263 n.3. Notably, in discussing law-of-the-circuit, the court
 5   indicated a distinction between how that doctrine applies to “later merits panels” as compared to
 6   “inferior courts in the circuit.” Id. The court stated: “[T]he first panel to consider an issue sets the
 7   law . . . for all the inferior courts in the circuit and future panels of the court of appeals, but motions
 8   panels conclusions do not set the law for later merits panels in the same case[.]” Id. (internal
 9   citations and quotation marks omitted; emphasis added). Thus, according to East Bay, the “first
10   panel to consider an issue sets the law . . . for all the inferior courts in the circuit,” without any
11   exception for decisions by a motions panel. Id.; see also In re Zermeno-Gomez, 868 F.3d at 1053
12   (a published decision becomes law of the circuit as soon as it is published).
13                   The Policy Reasons Identified by the Ninth Circuit Do Not Apply Here
14           The “good policy and practical reasons” identified in East Bay for excepting motions panel

15   decisions from law-of-the-case status do not apply with much force here. Although the stay was

16   entered “without oral argument, on limited timelines, and in reliance on limited briefing,” the

17   record before the motions panel was not “incomplete.” East Bay, 950 F.3d at 1263. Plaintiffs’ first

18   claim, that the Rule is contrary to law, is a purely legal—it requires no record. Cf. San Francisco,

19   944 F.3d at 790-800 (concluding that the Rule is not contrary to law without relying on any factual

20   record). And Plaintiffs’ fourth claim, that the Rule is arbitrary and capricious, was disposed of by

21   the Ninth Circuit by reference to legal precedent and the Rule itself. See id. at 804 (“[I]t was

22   sufficient —and not arbitrary and capricious—for DHS to consider whether, in the long term, the

23   overall benefits of its policy change will outweigh the costs of retaining the current policy.”); id.

24   at 805 (“Because DHS has adequately explained the reasons for the Final Rule, it has demonstrated

25   a strong likelihood of success on the merits.”). The only material outside the complaint that is

26   necessary to resolve these claims is the Rule itself, which was considered by the San Francisco

27   panel and which can be considered by this Court in adjudicating Defendants’ motion to dismiss.

28   Therefore, the record is neither incomplete nor likely to change. Even the motions panel dissent,

                                                          6
     Cal. v. DHS, Case No. 19-cv-4975-PJH
     Suppl. Memorandum in Supp. of Mot. to Dismiss
              Case 4:19-cv-04975-PJH Document 177 Filed 07/16/20 Page 8 of 10




 1   suggesting five reasons why the stay should be denied, did not suggest that a factual record need
 2   be developed. Id. at 809 (Owens, J., dissenting).
 3           More importantly, the motions panel decision in this case was not “issued without opinion”
 4   or “explanation[].” East Bay, 950 F.3d at 1263. The majority issued a 60-page written opinion
 5   canvassing the history and precedent surrounding the term “public charge” and inspecting the Rule
 6   for compliance with the Administrative Procedure Act. That opinion stands in stark contrast from
 7   East Bay, in which the motions panel “repeatedly stressed that the case was still at a very
 8   preliminary stage of the proceedings,” and expected that “further development of the record as the
 9   case progresses may alter their conclusions.” Id. at 1264 (alterations and quotation marks omitted).
10           Where the considerations identified in East Bay are absent, courts do confer law-of-the-
11   case status upon motions panel rulings. 2 See Fish v. Schwab, 957 F.3d 1105, 1141 (10th Cir. 2020)
12   (“Here, however, the Fish I panel was able to consider the issue fully and issue a lengthy opinion
13   discussing pure issues of law. . . . We, like our sister circuits, think that it makes eminent sense to
14   apply the law of the case doctrine in these circumstances.”) (citing Sherley v. Sebelius, 689 F.3d

15   776, 783 (D.C. Cir. 2012) (“The time constraints and limited record available to the court in those

16   cases are not present here. We therefore follow the other circuits in concluding that the exception

17   [to the law-of-the-case doctrine] is not present either.”); Rodriguez v. Robbins, 804 F.3d 1060,

18   1080-81 (9th Cir. 2015) (explaining that conclusions on pure issues of law made during appeal of

19   preliminary injunction constitute law of the case), rev’d on other grounds sub nom. Jennings v.

20   Rodriguez, –– U.S. ––, 138 S. Ct. 830 (2018); Howe v. City of Akron, 801 F.3d 718, 740 (6th Cir.

21   2015) (collecting cases from other circuits reaching the conclusion that “when a court reviewing

22   the propriety of a preliminary injunction issues a fully considered ruling on an issue of law with

23   the benefit of a fully developed record, then the conclusions with respect to the likelihood of

24   2
       Although some of these decisions were in a preliminary injunction (not a motion to stay) posture,
25   “[t]here is significant overlap in these standards,” and “[t]he first prong in both tests—likelihood
     of success on the merits—is the same.” San Francisco, 944 F.3d at 789. The three additional
26   factors considered by the Ninth Circuit when granting the stay—“that DHS will suffer some
     irreparable harm, that the balance of the hardships favors a stay, and that the stay is in the public
27   interest,” id. at 805 (citing Nken v. Holder, 556 U.S. 418, 434 (2009))—are irrelevant to the
28   question whether Plaintiffs have stated a plausible claim.

                                                         7
     Cal. v. DHS, Case No. 19-cv-4975-PJH
     Suppl. Memorandum in Supp. of Mot. to Dismiss
              Case 4:19-cv-04975-PJH Document 177 Filed 07/16/20 Page 9 of 10




 1   success on the merits are the law of the case in any subsequent appeal”)); see also Naser Jewelers,
 2   Inc. v. City of Concord, 538 F.3d 17, 20 (1st Cir. 2008) (“[T]he [law-of-the-case] doctrine applies
 3   when [the] court has previously ruled on a motion for preliminary injunction and the record before
 4   the prior panel was sufficiently developed and the facts necessary to shape the prior legal matrix
 5   were sufficiently clear.”) (internal quotation marks omitted). Put simply, any exceptions to law-
 6   of-the-case doctrine do not apply here. 3
 7   III.    Whether the court should defer ruling on plaintiffs’ first and fourth claims until the
             Ninth Circuit merits panel issues an opinion on the preliminary injunction. How
 8           would the court reconcile a decision by the merits panel that is contrary to the two
             key findings of the motions panel? In other words, if this court were to dismiss the
 9           first and fourth causes of action based on the motions panel opinion, would those
10           causes of action be reinstated if the merits panel’s opinion was contrary to the motions
             panel opinion?
11           Defendants would not oppose deferring a ruling on Plaintiffs’ first and fourth claims until
12   the merits panel issues an opinion. If the Court is inclined to defer ruling on those claims, however,
13   it should stay any other proceedings relating to those claims. It would be inequitable to defer
14   ruling on a meritorious motion to dismiss while also forcing Defendants to devote further time and
15   other resources to litigating these claims.
16           If the Court does not defer a ruling and if the Court were to dismiss Plaintiffs’ first and
17   fourth causes of action on the basis of the San Francisco opinion before the merits panel’s ruling,
18   thereby in effect denying a permanent injunction on those grounds, it would moot the preliminary
19   injunction appeal for those causes of action. See, e.g., Nationwide Biweekly Admin., Inc. v. Owen,
20   873 F.3d 716, 730-31 (9th Cir. 2017); SEC v. Mount Vernon Memorial Park, 664 F.2d 1358, 1361-
21   62 (9th Cir. 1982) (“Using ‘good sense,’ it is pointless for us to decide what preliminary relief the
22   Commission should have obtained…when that count has been dismissed for failure to state a claim
23   and is before us on appeal.”). There would consequently be no contrary ruling from the merits
24   panel on the basis of which those causes of action could be brought back into the case. If they
25   chose to do so, at the appropriate time, Plaintiffs could appeal the dismissal of their claims and
26   3
      Under East Bay, a motions panel decision is at least “persuasive” on a subsequent Ninth Circuit
27   merits panel and should not “lightly [be] overturn[ed.]” East Bay, 950 F.3d at 1262, 1265. If the
     Court determines that the San Francisco opinion is not binding on it, it should at least give the
28   opinion as much deference as would be due from a Ninth Circuit merits panel.
                                                       8
     Cal. v. DHS, Case No. 19-cv-4975-PJH
     Suppl. Memorandum in Supp. of Mot. to Dismiss
             Case 4:19-cv-04975-PJH Document 177 Filed 07/16/20 Page 10 of 10




 1   obtain a merits ruling from the Ninth Circuit. See Nationwide Biweekly Admin., 873 F.3d at 730-
 2   31.
 3
 4   Dated: July 16, 2020                            Respectfully submitted,

 5
                                                     ETHAN P. DAVIS
 6
                                                     Acting Assistant Attorney General
 7
                                                     ALEXANDER K. HAAS, SBN 220932
 8                                                   Branch Director
 9
                                                     /s/ Joshua Kolsky
10                                                   KERI L. BERMAN
                                                     KUNTAL V. CHOLERA
11                                                   JOSHUA M. KOLSKY, DC Bar 993430
12                                                   JASON LYNCH
                                                     ERIC J. SOSKIN
13                                                   Trial Attorneys
                                                     U.S. Department of Justice
14                                                   Civil Division, Federal Programs Branch
15                                                   P.O. Box 883
                                                     Washington, D.C. 20044
16                                                   joshua.kolsky@usdoj.gov
17                                                   Attorneys for Defendants
18
19
20
21
22
23
24
25
26
27
28

                                                        9
     Cal. v. DHS, Case No. 19-cv-4975-PJH
     Suppl. Memorandum in Supp. of Mot. to Dismiss
